 



Exhibit 10.1
AMENDMENT NUMBER 2
TO THIRD AMENDED AND RESTATED LOAN AGREEMENT
          THIS AMENDMENT NUMBER 2, dated as of July 16, 2007 (the “Amendment”)
to the Third Amended and Restated Loan Agreement, dated as of August 1, 2005 (as
amended, modified, restated or supplemented from time to time as permitted
thereby, the “Loan Agreement”), is between CRONOS FINANCE (BERMUDA) LIMITED, a
company organized and existing under the laws of the Islands of Bermuda
(together with its successors and permitted assigns, the “Issuer”), and FORTIS
BANK (NEDERLAND) N.V. (f/k/a MeesPierson N.V.), a Naamloze Vennootschap, as
agent (in such capacity, the “Agent”) and as a Noteholder (the “Fortis”).
WITNESSETH:
          WHEREAS, the Issuer, the Agent, the Initial Noteholder and the other
Noteholders party thereto have previously entered into the Loan Agreement;
          WHEREAS, immediately prior to the effectiveness of this Amendment, the
Issuer, pursuant to Section 203(b) of the Loan Agreement, has given notice of
prepayment in full of the Notes and, upon such prepayment, the Commitments of
the Noteholders under the Loan Agreement will be terminated, and each Noteholder
will cease to be a party to the Loan Agreement;
          WHEREAS, simultaneously with such prepayment, Fortis has agreed to
assume all of the rights, duties and obligations of a Noteholder under such Loan
Agreement and to become the sole Noteholder under the Loan Agreement;
          WHEREAS, simultaneously with such assumption by Fortis, the parties
desire to amend the Loan Agreement in order to (i) increase Fortis’ Commitment
to One Hundred Twenty Million Dollars ($120,000,000), (ii) issue a Note to
Fortis in the amount of One Hundred Twenty Million Dollars ($120,000,000),
reflecting Fortis’s increased Commitment on the date hereof, (iii) amend the
definition of Asset Base, (iv) amend the definition of Interest Rate, and
(v) extend the Revolving Credit Loan Maturity Date until August 15, 2008,
subject to the conditions hereinafter set forth, and in reliance on the
representations and warranties of Issuer set forth herein;
          NOW THEREFORE, in consideration of the premises and mutual covenants
herein contained, the parties hereto agree as follows:
          SECTION 1. Defined Terms. Capitalized terms used in this Amendment and
not otherwise defined herein shall have the meanings assigned in the Loan
Agreement.
          SECTION 2. Assumption of Obligations; Full Force and Effect.
Simultaneously with the execution of this Amendment, Fortis agrees to assume all
of the duties, rights and obligations of a Lender under the Loan Agreement, as
such agreement is amended by the terms of this Amendment. After giving effect to
such assumption, Fortis will be the sole Noteholder. Other than as specifically
modified hereby, the terms of the Loan Agreement as assumed by Fortis shall
remain in full force and effect and are hereby ratified and confirmed by the
parties hereto.

 



--------------------------------------------------------------------------------



 



          SECTION 3. Amendments to the Loan Agreement. Effective upon the
execution and delivery hereof and following the prepayment described in the
second Whereas clause hereof,
          (a) Schedule 3 to the Loan Agreement is hereby amended to read in its
entirety as Schedule 3 attached to this Amendment.
          (b) Clauses (1) and (2) of the definition of “Asset Base” are each
hereby amended be deleting the words “seventy-five percent (75%)” therein and
replacing them with the words “eighty percent (80%)”.
          (c) Clauses (a)(ii)(x) and (b)(ii)(x) of the definition of “Interest
Rate” are each hereby amended by deleting the words “two percent (2.00%)”
therein and replacing them with the words “one and one-half percent (1.50%)”.
          (d) The definition of “Revolving Credit Loan Maturity Date” is hereby
amended and restated in its entirety as follows:
          “ Revolving Credit Loan Maturity Date: August 15, 2008, or if such
date is not a Business Day, the Business Day immediately preceding such date, or
such later date pursuant to the provisions hereof .”
          SECTION 4. Representations and Warranties. The Issuer hereby confirms
that each of the representations and warranties set forth in Article V of the
Loan Agreement are true and correct as of the date first written above with the
same effect as though each had been made as of such date, except to the extent
that any of such representations and warranties expressly relate to earlier
dates.
          SECTION 5. Effectiveness of Amendment.
          (a) This Amendment shall become effective as of the date first written
above.
          (b) This Amendment shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns.
          (c) On and after the execution and delivery hereof, (i) this Amendment
shall be a part of the Loan Agreement, and (ii) each reference in the Loan
Agreement to “this Agreement” or “hereof”, “hereunder” or words of like import,
and each reference in any other document to the Loan Agreement shall mean and be
a reference to the Loan Agreement as amended or modified hereby.
          SECTION 6. Execution in Counterparts. This Amendment may be executed
by the parties hereto in separate counterparts (including by facsimile), each of
which shall be deemed to be an original and all of which shall constitute
together but one and the same agreement.

2



--------------------------------------------------------------------------------



 



          SECTION 7. Governing Law. THIS AMENDMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO CONFLICT
OF LAW PRINCIPLES; PROVIDED THAT SECTION 5-1401 AND 5-1402 OF THE NEW YORK
GENERAL OBLIGATIONS LAW SHALL APPLY, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF
THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.
          SECTION 8. Consent to Jurisdiction. ANY LEGAL SUIT, ACTION OR
PROCEEDING AGAINST THE AGENT ARISING OUT OF OR RELATING TO THIS AMENDMENT, OR
ANY TRANSACTION CONTEMPLATED HEREBY, MAY BE INSTITUTED IN ANY FEDERAL OR STATE
COURT IN THE CITY AND COUNTY OF NEW YORK, STATE OF NEW YORK AND THE AGENT AND
THE ISSUER EACH HEREBY WAIVE ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND, SOLELY FOR THE
PURPOSES OF ENFORCING THIS AMENDMENT, THE AGENT, EACH NOTEHOLDER AND THE ISSUER
EACH HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT IN ANY
SUCH SUIT, ACTION OR PROCEEDING. THE AGENT AND THE ISSUER HEREBY EACH
IRREVOCABLY APPOINTS AND DESIGNATES CT CORPORATION SYSTEM, HAVING AN ADDRESS AT
111 EIGHTH AVENUE, NEW YORK, NEW YORK, 10011, ITS TRUE AND DULY AUTHORIZED AGENT
FOR THE LIMITED PURPOSE OF RECEIVING AND FORWARDING LEGAL PROCESS IN ANY SUCH
SUIT, ACTION OR PROCEEDING, AND THE AGENT AND THE ISSUER EACH AGREE THAT SERVICE
OF PROCESS UPON SUCH PARTY SHALL CONSTITUTE PERSONAL SERVICE OF SUCH PROCESS ON
SUCH PERSON. PURSUANT TO NEW YORK GENERAL OBLIGATIONS LAW SECTION 5-1402, THE
AGENT AND THE ISSUER SHALL EACH MAINTAIN THE DESIGNATION AND APPOINTMENT OF SUCH
AUTHORIZED AGENT UNTIL ALL AMOUNTS PAYABLE UNDER THE LOAN AGREEMENT SHALL HAVE
BEEN PAID IN FULL. IF SUCH AGENT SHALL CEASE TO SO ACT, THE AGENT OR THE ISSUER,
AS THE CASE MAY BE, SHALL IMMEDIATELY DESIGNATE AND APPOINT ANOTHER SUCH AGENT
SATISFACTORY TO THE AGENT AND SHALL PROMPTLY DELIVER TO THE AGENT EVIDENCE IN
WRITING OF SUCH OTHER AGENT’S ACCEPTANCE OF SUCH APPOINTMENT.
          SECTION 9. No Novation. Notwithstanding that the Loan Agreement is
hereby amended by this Amendment as of the date hereof, nothing contained herein
shall be deemed to cause a novation or discharge of any existing indebtedness of
the Issuer under the Loan Agreement, or the security interest in the Collateral
created thereby.
[Signature pages follow.]

3



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have executed and delivered
this Amendment on the date first above written.

            CRONOS FINANCE (BERMUDA) LIMITED
      By:   /s/ Dennis J. Tietz         Name:   Dennis J. Tietz        Title:  
Director     

Amendment No. 2 to 3rd A&R Loan Agreement

 



--------------------------------------------------------------------------------



 



            FORTIS BANK (NEDERLAND) N.V., as Agent and Noteholder
      By:   /s/ Merijn Zondag         Name:   Merijn Zondag        Title:  
Managing Director              By:   /s/ M.P. Nijs         Name:   M.P. Nijs   
    Title:   Senior Manager    

Amendment No. 2 to 3rd A&R Loan Agreement

 



--------------------------------------------------------------------------------



 



Schedule 3
COMMITMENTS

                      Noteholder   Dollar Amount   Percentage Share Fortis Bank
(Nederland) N.V.   $120,000,000   100%

 